RESOLUCIÓN
El 17 de diciembre de 2010, luego de los trámites de rigor, la Junta Examinadora de Aspirantes al Ejercicio de la Abogacía y la Notaría (Junta Examinadora) emitió una resolución en la cual concluyó que la aspirante Yisel Castro Toledo violó la Regla 9.3.1(d) del Reglamento para la Ad-misión de Aspirantes al Ejercicio de la Abogacía y la Nota-ría de 1998 (Reglamento), 4 L.P.R.A. Ap. XVII-B.(1) Esto, debido a que la aspirante Castro Toledo fue hallada en po-sesión de un teléfono celular y un transmisor (bluetooth) durante la administración del segundo periodo del examen de reválida general, ofrecido el 14, 15 y 16 de septiembre de 2010.
Mediante la referida resolución, y conforme a la Regla 9.1.1 del Reglamento, la Junta Examinadora resolvió inva-lidar los exámenes de Derecho General y Derecho Notarial que tomó la aspirante Castro Toledo en septiembre de 2010. Además, dispuso referir el caso a este Tribunal para que tomáramos cualquier otra determinación que enten-diéramos procedente. Conforme a lo anterior, el 20 de diciembre de 2010, el Director Ejecutivo de la Junta Exami-nadora, Lie. Héctor Rodríguez Mulet, remitió a este Tribunal copia de la resolución aludida.
Mientras este asunto estaba sometido ante este Tribunal, el licenciado Rodríguez Mulet nos informó que la aspi-*846rante Castro Toledo sometió a la Junta Examinadora una Solicitud de Readmisión a los exámenes de Derecho General y Derecho Notarial que serían administrados en marzo de 2011.
Examinada detenidamente la Resolución de la Junta Examinadora de 17 de diciembre de 2010, y tomando en consideración que la aspirante violó la Regla 9.3.1(d) del Reglamento, supra, se deniega la Solicitud de Readmisión de la Sra. Yisel Castro Toledo a los exámenes de marzo de este año.

Publíquese.

Lo acordó el Tribunal y lo certifica la Secretaria del Tribunal Supremo.
(.Fdo.) Aida Ileana Oquendo Graulau

Secretaria del Tribunal Supremo


 Esta Regla 9.3.1(d) dispone:
“Las siguientes actuaciones, entre otras!,] constituirán una conducta que viola las normas de administración de los exámenes y estarán sujetas a penalidades:
“(d) Tener consigo, durante la administración del examen de reválida, cualquier equipo electrónico o de comunicación o cualquier otro artículo prohibido por la Junta.” 4 L.P.R.A. Ap. XVII-B.